Citation Nr: 0427188	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  04-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
impairment of the right thigh, status post fracture of the 
right pelvis.  

2.  Entitlement to a rating in excess of 20 percent for 
sacroiliac injury with residual pain.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  

5.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.  

6.  Entitlement to an initial (compensable) rating for scars 
of the right thigh and right lower leg.  

7.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
Specifically, in June 2003, the RO granted service connection 
for tinnitus and PTSD and assigned ratings of 10 percent.  
Service connection was also granted for bilateral hearing 
loss and a separate rating was established for nontender 
scars of the right lateral thigh and right lower leg.  
Noncompensable ratings were assigned.  The 20 percent ratings 
in effect for impairment of the right thigh, status post 
simple fracture of the pelvis, and sacroiliac injury with 
residual pain, were confirmed and continued.  The claim for 
TDIU was denied.    

The issues of entitlement to a rating in excess of 20 percent 
for impairment of the right thigh, status post fracture of 
the right pelvis; entitlement to a rating in excess of 20 
percent for sacroiliac injury with residual pain; entitlement 
to an initial rating in excess of 10 percent for PTSD; 
entitlement to an initial (compensable) rating for bilateral 
hearing loss; entitlement to an initial (compensable) rating 
for scars of the right thigh and right lower leg; and issue 
of entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is in receipt of the maximum schedular evaluation 
for tinnitus, and this disability is not shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.-4.14, 4.25, 
4.87 (Diagnostic Code (DC) 6260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000. T he VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  

The Board acknowledges that the record on appeal does not 
reflect notice to the veteran of the provisions of the VCAA 
in connection with his current claim for a higher initial 
evaluation for tinnitus.  In this regard, the Board notes 
that two separate VCAA letters were sent to the veteran in 
March 2003 regarding other issues on appeal.  These letters 
did not address the issue of entitlement to an initial rating 
in excess of 10 percent for tinnitus as service connection 
had not been established at that time.  However, it has been 
determined by VA's Office of the General Counsel (OGC) that, 
when a claim of service connection is granted and the veteran 
submits a notice of disagreement in which he raises the new 
issue of entitlement to an increased rating for the 
disability in question, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, the OGC concluded that the RO's only obligation 
under such circumstances is to develop or review the claim 
and, if the disagreement remains unresolved, to issue a 
statement of the case (SOC).  Id.  Such was done in the 
present case.  Thus, no further notice is required in this 
case.  

Tinnitus

The record reflects that a VA examiner opined in May 2003 
that the veteran's tinnitus was more likely than not due to 
his military service.  The examiner noted that the veteran 
gave a history of onset of tinnitus approximately 10 years 
earlier.  A June 2003 rating decision, in part, granted 
service connection for tinnitus and assigned a 10 percent 
rating.  

The veteran filed a notice of disagreement (NOD) in August 
2003 with all of the decisions reached by the RO in the June 
2003 rating decision.  

The veteran's contention is that the currently assigned 
evaluation for his tinnitus does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the schedule for rating 
disabilities.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions and civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, DC 6260.  Under that DC, a 10 percent 
evaluation, the currently assigned evaluation, represents the 
maximum schedular criteria for that disability.

The veteran's contentions regarding this claim are not 
specific, but it is clear that he believes that the currently 
assigned 10 percent rating does not adequately compensate him 
for his service-connected tinnitus.  Assuming that it is the 
veteran's argument that each ear should be assigned a 10 
percent rating, the Board notes that effective June 13, 2003, 
VA amended DC 6260 in order to codify current standard VA 
practice by stating that recurrent tinnitus will be assigned 
only a single 10 percent evaluation whether it is perceived 
in one ear, both ears, or somewhere in the head.  See 38 
C.F.R. § 4.87, DC 6260, Note 2; See also 68 Fed. Reg. 25822-
25823 (May 14, 2003).  Further, the VA Rating Schedule 
explicitly prohibits pyramiding of disability evaluations 
under 38 C.F.R. § 4.14.  In this regard, VA has provided for 
separate ratings for "like organs" for specific disabilities, 
and if separate ratings in the case of bilateral tinnitus 
were warranted, it would have been so provided.  See 38 
C.F.R. § 4.87, DC 6207 (loss of auricle); 38 C.F.R. § 4.115b, 
DC 7523 (providing separate ratings for atrophy of one testis 
and both testes) and DC 7524 (providing separate ratings for 
removal of one testis and both); 38 C.F.R. § 4.116, DC 7626 
(providing separate ratings for surgery on one breast and on 
both breasts).  VA considers tinnitus a single disability, 
whether heard in one ear or both ears, and irrespective of 
where the condition is manifested, the average impairment on 
earning capacity is the same.  See 38 C.F.R. § 4.25(b).

In addition, VA's OGC recently issued an opinion on the 
issue.  In VAOPGCPREC 2-03, the OGC noted, "tinnitus is the 
perception of sound in the absence of acoustic stimulus."  
VAOPGCPREC 2-03 at p. 2, citing The Merck Manual 665 (17th 
ed. 1999).  The OGC referenced the notice of proposed 
rulemaking resulting in the amendment to D 6260 in May 2003 
for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  See Schedule for Rating Disabilities: 
Evaluation of Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) 
[citing Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of DC 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.

Thus, the Board concludes that DC 6260 provides for a maximum 
10 percent rating for recurrent tinnitus, whether perceived 
as unilateral or bilateral.  See 38 C.F.R. § 4.87, DC 6260; 
Cromley v. Brown, 7 Vet. App. 376, at 378 (1995) (10% is the 
highest level possible under the regulations for tinnitus).  
See also Smith v. Brown, 7 Vet. App. 255, at 259 (1994) 
(there is no statutory, regulatory, or case authority which 
requires the Board to make a determination of 10 percent for 
tinnitus for each ear for a total of 20 percent.).

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board notes, however, that there is nothing in the record 
to suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In fact, the veteran has been 
informed that no treatment is available for his tinnitus.  In 
addition, there is no contention or evidence of record 
showing that the veteran's tinnitus interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  Based on the 
evidence of record and the veteran's contentions, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, an evaluation in excess of 10 percent 
for tinnitus is not warranted.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

A review of the claims file reflects that the veteran 
underwent numerous VA examinations in April and May 2003 
regarding the disabilities on appeal.  Subsequent to these 
exams, the veteran submitted a statement in January 2004 in 
which he specifically asserted that his PTSD and bilateral 
hearing loss had worsened in severity.  He also submitted a 
March 2004 report from a private physician who assessed that 
there was worsening osteoarthrosis of the right ankle, foot, 
and right knee, extending into the hip with persistent 
spondylosis of the lumbar spine.  

At a recent hearing in September 2004,  the veteran described 
his current symptoms regarding these disabilities.  He 
reported that he took medication for panic attacks.  He 
asserted that he used a cane for ambulation, and he pointed 
out that his right thigh scars were tender and that he 
avoided certain materials as they irritated his scars.  He 
pointed out that he wore a hearing aid and that he sometimes 
had difficulty talking on the phone.  He reported that his 
back problems included pain which radiated into the leg.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Additionally, it is noted that the veteran has not been 
apprised of the VCAA notice obligations as to each of the 
issues on appeal.  The claim is REMANDED for the following.  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the conditions on appeal or any 
records that are not currently included 
in the clams file, that are dated 
subsequent to the VA examination reports 
from 2003.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met.  

3.  The AMC should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the right thigh, 
status post fracture of the pelvis, and 
sacroiliac injury with pain.  All 
indicated testing should be conducted.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
ranges of motion.  He/she should also 
comment on the functional limitations, if 
any, caused by the veteran's conditions 
in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit 
responses to the following questions:  

(a)  Does the service-connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners so indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

4.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

5.  The AMC should schedule the veteran 
for a dermatological examination.  All 
necessary testing should be conducted.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to whether the veteran's 
scars of the right lateral thigh and 
right lower leg meet the qualifications 
for a compensable rating pursuant to 
38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
or 7804, effective from August 30, 2002.  

6.  The AMC should schedule the veteran 
for an audiological examination to 
determine the severity of the veteran's 
bilateral hearing loss.  All necessary 
testing should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner pursuant to conduction of 
the examination and the examiner should 
note that the claims file was in fact 
made available for review in conjunction 
with the examination.  

NOTE:  As to each of the examination 
requested above, the veteran should be 
given adequate notice of the requested 
examinations to include advising him of 
the consequences of failure to report for 
the examination and failure to cooperate 
fully when examined.  If he fails to 
report for any the examination, this 
should be noted in the claims folder and 
a copy of notification(s) of the 
examination should be associated with the 
claims folder.

7.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



